Citation Nr: 1614987	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  14-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether a notice of disagreement to the September 2011 decision, which denied entitlement to service connection for ischemic heart disease (IHD), was timely.

2. Entitlement to service connection for IHD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that a September 2012 notice of disagreement was not timely filed.

The Veteran has submitted a notice of disagreement with respect to the award level assigned for Special Monthly Compensation.  See November 2015 Notice of Disagreement.  As explained in a November 2015 letter from the originating agency, that matter is being addressed in a post decision review process and is not ripe for appellate review. 

The issue of entitlement to service connection for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The notice of disagreement to the September 2011 rating decision, which denied entitlement to service connection for IHD, was timely filed.


CONCLUSION OF LAW

The notice of disagreement to the September 2011 rating decision, which denied entitlement to service connection for IHD, was timely.  38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. §§ 19.26, 20.200, 20.201, 20.300, 20.301, 20.302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue decided herein, the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

Appellate review is initiated by the timely filing of a notice of disagreement, and is completed by the timely filing of a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).

In general, a claimant has one year after the mailing of an adverse decision in which to submit a notice of disagreement.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302 (2015).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event postmark date is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  Saturdays, Sundays and legal holidays excluded in calculating the 5 day limit test.  38 C.F.R. §20.305 (2015).  Regulations also provide that the one year does not include the date the claimant receives notification of the RO determination but does include the last date of the one year period.  See 38 C.F.R. § 20.305(b).

In this instance, service connection for IHD was denied in a rating decision dated September 19, 2011.  Notice of the rating decision was mailed on September 21, 2011.  Thus, the Veteran had one year from September 21, 2011, to timely express his disagreement with the September 2011 rating decision which denied service connection for IHD.

The Veteran argues that he was told that so long as his notice of disagreement was postmarked within a year of the September 2011 rating decision, his notice of disagreement would be deemed timely.  See April 2014 Statement of Veteran.  This is true.  See 38 C.F.R. §20.305.  The Veteran's notice of disagreement was received on September 27, 2012.  A postmark date is not of record.  Thus, it is presumed that the postmark date is 5 days prior to the receipt of the notice of disagreement-September 22, 2012.  See 38 C.F.R. §20.305.  However, the five day period includes a Saturday and Sunday, neither of which may be used in calculating the 5 day period.  As such, September 20, 2012, would be considered the date of postmark.  See id.

Per 38 C.F.R. §20.305, the date of postmark is presumed to be September 20, 2012, which is within one year of the date the RO mailed notice of the September 2011 rating decision.  Thus, a timely notice of disagreement to the September 2011 rating decision was filed.


ORDER

The September 2011 rating decision denying entitlement to service connection for IHD was timely appealed, and to this extent, the appeal is allowed.


REMAND

As the Veteran filed a timely notice of disagreement to the September 2011 rating decision denying service connection for IHD, the Board finds that a remand is required for issuance of a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of service connection for IHD.  If the claim remains denied, issue a SOC. The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


